DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 15 February 2022 to the Final Office Action dated 12 November 2021 is acknowledged.  
Amended claims, dated 15 February 2022 have been entered into the record.

Terminal Disclaimer
The terminal disclaimer filed on 15 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,688,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Response
The rejections set forth in the final office action are overcome for the reasons stated in Applicant’s response.

Status of the Claims
Claims 1, 4, 6, 9-13 and 15-21 are allowed. 
Claims 2-3, 5, 7-8 and 14 were cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel ruthenium complexes useful for catalyzing metathesis reactions.  The closest prior art is represented by the reference combination HOVEYDA (WO 2014/201300) in view of ANDERSON (Organometallics 2008, 27, 563-566) which was cited in in an obviousness rejection at pages 14-23 of the non-final office action dated 11 June 2021 and which was maintained in the final office action at pages 4-15.  Applicant has now provided further argument as to the patentability of the present claims over the references, see pages 12-16 of the present response.  The Examiner has reweighed the evidence for patentability over the references in view of Applicant’s arguments and finds them persuasive.
The claimed subject matter is allowable over the prior art for at least these reasons.

Conclusion
	Claims 1, 4, 6, 9-13 and 15-21 (renumbered claims 1-15) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625